DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 9,413,429) in view of Lee (US Patent 9,397,505).


As for claim(s) 1, 12, and 13, Park discloses the invention substantially as claimed, including:

1. A wireless charging device (102) comprising: 
a power source configured to generate a direct current (DC) voltage signal [fig, 1;element 111]; 
a driver unit coupled to the power source and configured to receive the DC voltage signal and convert the DC voltage signal to a first alternating current (AC) voltage signal [fig. 1, element 114]; 
a transmitting unit comprising a resonant capacitor and a resonant coil, coupled to the driver unit, wherein the transmitting unit is configured to receive the first AC driver unit and transmit the first AC voltage signal [fig. 1, element 116; col. 4, line 30 – col. 5, line 4]; 
one or more sensors configured to measure a capacitive voltage across the resonant capacitor, an inductive voltage across the resonant coil, or both [fig. 1, element 113; col. 4, lines 56-58 – The power detector detecting input current and input voltage of power converter which is the receive input of element 116 (the resonant circuit having the inductor and capacitor)]; and 
a control unit coupled to the transmitting unit and configured to detect a receiver device based on a change the capacitive voltage the inductive voltage, or both [fig. 1, element 115 and in conjunction with element 113, 114, and 116 also detects a receiver device within a magnetic coupling zone by using the detector (sensor) to sense the changed voltage and or current reflected at the input of element 116; col. 2, lines 55-63; col. 4, lines 53-58; fig. 5A, elements 510, 511; fig. 6B; col. 15, lines 42-46; col. 4, lines 30-58].
12. The wireless charging device of claim 1, wherein the receiver device comprises a mobile device, a biomedical device, a portable consumer devices, an electric vehicle, or a hybrid vehicle [col. 17, line 60 – col. 18, line 9].  
 13. A method comprising:  
generating, by a power source, a DC voltage signal [see as cited in claim 1]; 
converting, by a driver unit, the DC voltage signal to a first AC voltage signal [see as cited in claim 1]; 
transmitting, by a transmitting unit, the first AC voltage signal [see as cited in claim 1]; 
measuring, by one or more sensors, the capacitive voltage, the inductive voltage, or both [see as cited in claim 1]; 
and 
detecting, by a control unit, a receiver device based on a change in the capacitive voltage the, inductive voltage, or [see as cited in claim 1].  

Park does not specifically disclose that the one or more sensors are coupled to the transmitting unit and configured to measure a capacitive voltage across the resonant capacitor, an inductive voltage across the resonant coil, or both.

Lee discloses one or more sensors are coupled to the transmitting unit and configured to measure a capacitive voltage across the resonant capacitor, an inductive voltage across the resonant coil, or both [col. 10, lines 13-35; col. 18, lines 17-27; col. 15, lines 34-51; and figures 5 and 6, elements 111, 111a-1 – 111a-n, 1115 – Lee discloses that the sensing unit in conjunction with the coils 1111 are used to detect a voltage or current in the transmitting coil(s) by the change in capacitive or inductive voltage induced on the transmitter by outside source(s) of a receiver].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of  Park and Lee because both Park and Lee are directed to the field of wireless power transfer where receiver devices may be placed within a charging area.  One of ordinary skill in the art would have sought out circuitry such as sensors in order to measure, detect, or recognize physical characteristics of magnetic power transfer and physical changes such as voltages in capacitors or inductors of resonant circuits of a transmitter or receiver circuitry in order to detect a device and carry out wireless power transfer.

Claims 2-11 and 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including
2. The wireless charging device of claim 1, wherein the one or more sensors includes: a first voltage sensor coupled across the resonant capacitor and configured to measure the capacitive voltage across the resonant capacitor and provide the capacitive voltage to the control unit; and 
a second voltage sensor coupled across the resonant coil and configured to measure the inductive voltage across the resonant coil and provide the inductive voltage to the control unit.  
14. The method of claim 13, wherein the one or more sensors includes: 
A first voltage sensor coupled across the resonant capacitor and configured to measure the capacitive voltage across the resonant capacitor and provide the capacitive voltage to the control unit; and
A second voltage sensor coupled across the resonant coil and configured to measure the inductive voltage across the resonant coil and provide inductive voltage to the control unit.  

Applicant’s arguments, with respect to March 7, 2022 with respect to the 35 USC 102(a)(1) rejection of claims 1, 12, and 13 have been fully considered and are persuasive.  The rejection of record has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STACY WHITMORE/ Primary Examiner, Art Unit 2851                                                                                                                                                                                             April 18, 2022